DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 15 November 2021 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Faeldt et al. (US 2004/0076999 A1) in view of Srinivasa (US 2003/0235327 A1; hereinafter, “Sri”).
a.	Regarding claim 1, Faeldt discloses an image processing and control apparatus, comprising: 
image capture apparatus configured to capture an image of one or more tops of one or more respective sample tubes (Faeldt discloses a camera captures a movie, or a series of images, of the activity of the specimen population within sample container”, which is could be vials or tubes at Figs. 1-136 and 114 and ¶¶0057, 0060, 0074-0076, 0086, 0121 and 0289); 
a robot configured to move the one or more respective sample tubes (Faeldt discloses that “robot 124 grabs a sample container 114 and positions it in front of camera” at Fig. 1-124 and ¶¶0057, 0060, 0074-0076, 0086); and 
a system controller comprising a processor and a memory, the system controller configured via programming instructions stored in the memory to process the image of the one or more tops of the one or more respective sample tubes (Faeldt discloses a processor “configured to coordinate and operate sample platform 112, robot 124, and camera” and “[a] storage medium 140, such as a hard drive, compact disk, digital videodisc, and the like, to store the digitized movie” at Figs. 1-138 and 140 and ¶¶0057 and 0075) by applying the image to a convolutional neural network (¶0301) to: 
control the robot to move one or more sample tubes (Faeldt discloses that “a robot 124 removes a sample container 114 from a sample platform 112, which holds a plurality of sample containers 114. Robot 124 positions sample container 114 in front of camera 136” at ¶0057).
However, Faeldt does not disclose identify and intensify sample tube top edges appearing in the image; 
identify and suppress edge responses from other objects appearing in the image; 
generate an edge map of the image of the one or more tops of the one or more respective sample tubes.
Sri discloses identify and intensify top edges appearing in the image (Sri discloses snapping an image and extract the horizontal and vertical edges at Figs. 1-402, 404, 406 and ¶¶0092-0094); 
identify and suppress edge responses from other objects appearing in the image (Sri discloses that “operations are performed for eliminating horizontal edges and vertical edges that exceed a length-based threshold, and are represented by horizontal and vertical edge size filter blocks” at Figs. 1-408 and 410 and ¶0094); 
generate an edge map of the image of the one or more tops of the one or more (Sridiscloses computing and integrated edge map at Fig. 1-412 and ¶¶004-0095).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process of edge extraction and removal with a generation of an edge map of Sri to Faeldt’s processor.
The suggestion/motivation would have been to ensure regions have proper proportions/size[,so] [t]he regions are tested using a geometric constraint to ensure proper shape” (Sri; abstract).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the robot comprises an end effector configured to grasp and move the one or more sample tubes based on the edge map (Faeldt discloses that “a robot 124 removes a sample container 114 from a sample platform 112, which holds a plurality of sample containers 114. Robot 124 positions sample container 114 in front of camera 136” at ¶0057).
c.	Regarding claim 3, the combination applied in claim 1 discloses further comprising a tube tray configured to receive the one or more sample tubes therein (Faeldt discloses the activity of the specimen population within sample container”, which is could be vials or tubes at Figs. 1-136 and 114 and ¶¶0057, 0060, 0074-0076, 0086, 0121 and 0289).
d.	Regarding claim 9, claim 9 is analogous and corresponds to claims 1 and 5. See rejection of claims 1 and 5 for further explanation.
e.	Regarding claim 15, claim 15 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation. 
f.	Regarding claim 16, the combination applied in claim 15 discloses wherein the receiving comprises receiving the input image as an array of pixel values (Sri discloses that “the image comprises a plurality of pixels, and the edge regions each comprise areas represented by a number of pixels. Each offset is represented by a distance measured as a number of pixels, and each normalized offset is determined by dividing the number of pixels representing the offset for an edge region by the number of pixels representing the area of the edge region” at ¶0034).

Claims 4-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Faeldt et al. (US 2004/0076999 A1) in view of Srinivasa (US 2003/0235327 A1; hereinafter, “Sri”), and further in view of Shen et al. (US 2016/0140408 A1).
a.	Regarding claim 4, the combination applied in claim 1 does not explicitly disclose wherein the convolutional neural network is a fully convolutional network comprising a plurality of convolution layers.
Shen discloses wherein the convolutional neural network is a fully convolutional network comprising a plurality of convolution layers (Shen discloses that “fully-connected layers 714 of the neural network are trained for classification using those patch statistics, e.g., to compute a label 212” at Fig. 7-714 and ¶0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the fully-connected layers of Shen to the combination.
The suggestion/motivation would have been to “improve consistency of training and testing” (Shen; ¶0018) and “express a confidence that the image 106 is has "good" or "bad" image aesthetics, image quality, facial quality, and so forth and may do so automatically and without user intervention” (Shen; ¶0063).
b.	Regarding claim 5, the combination applied in claim 4 discloses wherein the fully convolutional network comprises one or more convolution layers and one or more max-pooling layers followed by one or more fully-connected convolutional layers (Shen discloses that “the patch statistics layer 114 generates a plurality of different statistics 602, examples of which include a minimum 702, maximum 708, median 706, and average 708 of the activations for the image characteristics. The output vectors 710 are concatenated 712 and fully-connected layers 714 of the neural network are trained for classification using those patch statistics, e.g., to compute a label” at Fig. 7 and ¶0054).
c.	Regarding claim 7, the combination applied in claim 1 discloses wherein the convolutional neural network is a patch-based convolutional network comprising a plurality of convolution layers (Shen discloses that “the patch statistics layer 114 generates a plurality of different statistics 602, examples of which include a minimum 702, maximum 708, median 706, and average 708 of the activations for the image characteristics. The output vectors 710 are concatenated 712 and fully-connected layers 714 of the neural network are trained for classification using those patch statistics, e.g., to compute a label” at Fig. 7 and ¶0054) followed by a fusion module that fuses edge responses of individual patches into one edge map representing an input image (Sri discloses computing and integrated edge map at Fig. 1-412 and ¶¶004-0095).
 d.	Regarding claim 8, the combination applied in claim 1 discloses wherein the patch-based convolutional network comprises one or more convolution layers and one or more max-pooling layers followed by one or more fully-connected layers (Shen discloses that “the patch statistics layer 114 generates a plurality of different statistics 602, examples of which include a minimum 702, maximum 708, median 706, and average 708 of the activations for the image characteristics. The output vectors 710 are concatenated 712 and fully-connected layers 714 of the neural network are trained for classification using those patch statistics, e.g., to compute a label” at Fig. 7 and ¶0054).
e.	Regarding claims 10-11, claims 10-11 are analogous and correspond to claims 7-8, respectively. See rejection of claims 7-8 for further explanation.
f.	Regarding claim 12, the combination applied in claim 9 discloses wherein the fully convolutional network comprises a nonlinear layer between first and second fully-connected convolutional layers (Shen discloses that “the patch statistics layer 114 generates a plurality of different statistics 602, examples of which include a minimum 702, maximum 708, median 706, and average 708 of the activations for the image characteristics. The output vectors 710 are concatenated 712 and fully-connected layers 714 of the neural network are trained for classification using those patch statistics, e.g., to compute a label” at Fig. 7 and ¶0054).

Allowable Subject Matter
Claims 6-8, 13-14, and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The Following is a list of references pertained to the claimed invention:
Sieracki et al. (US 9,258,550 B1): A system is provided for adaptively conformed imaging of work pieces having disparate configurations, which comprises a mount unit for holding at least one work piece, and an imaging unit for capturing images of the work piece held by the mount unit. At least one manipulator unit is coupled to selectively manipulate at least one of the mount and imaging units for relative displacement therebetween. A controller coupled to automatically actuate the manipulator and imaging units executes scene segmentation about the held work piece, which spatially defines at least one zone of operation in peripherally conformed manner about the work piece. The controller also executes an acquisition path mapping for the work piece, wherein a sequence of spatially offset acquisition points are mapped within the zone of operation, with each acquisition point defining a vantage point for the imaging unit to capture an image of the work piece from.
Bourdev (US 2015/0139485 A1): Technology is disclosed for inferring human attributes from images of people. The attributes can include, for example, gender, age, hair, and/or clothing. The technology uses part-based models, e.g., Poselets, to locate multiple normalized part patches from an image. The normalized part patches are provided into trained convolutional neural networks to generate feature data. Each convolution neural network applies multiple stages of convolution operations to one part patch to generate a set of fully connected feature data. The feature data for all part patches are concatenated and then provided into multiple trained classifiers (e.g., linear support vector machines) to predict attributes of the image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664